Title: To George Washington from Robert Stewart, 14 January 1764
From: Stewart, Robert
To: Washington, George



My Dear Sir
London Janry 14th 1764

I was detain’d at Philadelphia some time after Date of my last to you (by Mr Jo: Watson) however we at length embarkd, on the 28th of October we lost sight of the American Coast and

after a Passage of 35 Days in which we had very boisterous weather and two dreadfull Storms on the French Coast from which we with the utmost difficulty escap’d Ship wreck, we arriv’d at Dover, where we gladly Landed and found the Papers fill’d with accounts of the dire effects of these tremenduous Hurricanes—On my arrival here I immediately set about forming an Interest that might enable me to procure a provision in some degree adequate to my long Services and manifold disappointments in America, resolving not to attempt Purchassing till every other Expedient should fail; I had the pleasure to find Genl Monckton, Lord Loudoun and the rest of my American Friends perfectly well disposd towards me, I have likewise been able to add some others of Rank and distinction to them, But these unhappy Party heats and annimosities of which all here seem more or less to participate has for a Time depriv’d me of the weight & Interest of some who could have been of the most Service to me, in the mean Time I am so far fortunate as to get included in a Compy of 25 Gentn most of them Officers and severals of them Men of Fortune who have Petition’d for a Grant of the very valueable Island of St Johns Situated in the Bay of St Lawrence between the 46th & 47th Degree of North Latitude; the Terms propos’d is that each of the Associators shall have Twenty Thousand Acres with all Mines and Minerals therein for themselves and their Heirs for ever, free from Qu[i]t Rents for ten years in which Time we oblige ourselves to Settle thereon one person for every Two hundred Acres: We have had frequent hearings before the Lords Commissioners for Trade & Plantations & have been very genteely receiv’d: This Island was deem’d the most pleasant fertile and best Cultivated in French America, it’s Coasts abounds with immense quantitys of Fish, has two very fine Harbours vizt St Peters and Port Joy, is extremely healthy and a great deal of Land clear’d and laid out into fine Farms, the French having upwards of fifteen hundred Families who were Settled there for many years we propose that the environs of these Harbours on which the principal Towns must stand, likewise all the improv’d Lands shall be equally divided amongst us—Some who are well acquainted with this Island seem quite extravagant in it’s praises I have been assur’d that each of the propos’d Dividends by laying out a thousand Pounds Sterg Judiciously will in ten years yeild two

thousand ⅌ annum and that this Calculation is rather under than over the mark however for my part I should be very well satisfied with a 1/4 th of that Sum—certain it is this Island is deem’d very valueable and our Compy is oppos’d by severals of high Rank & Fortune but as we applied near twelve Months before the others, have some Interest and in general merit a little notice from former Services we are assur’d that we will have the preference and that the affair will in a few weeks be Settled to our Satisfaction God knows how this affair will turn out but at present it wears an aspect that merits all the pains and expence I am at about it.
Your Bill on this place is accepted & that on Liverpool I have sent there to be negotiated be assur’d that nothing but the most pressing necessity will prevail on me to use them on my own accot.
For News even this Metropolis affords little at present; Last night arriv’d, the Hereditary Prince of Brunswick, no less renown’d for the Glory he has acquir’d in the Field, than the amiable Princess to whom he will in a few Days be united is celebrated for her Beauty and Virtue, the approaching Nuptials of this exalted pair takes some place in the general Conversation here which till of late was solely engross’d by Political disputes—American affairs is become a standing Topic—It is said I’m afraid from too good authority that the Colonies will be Sadled with a Tax of no less than three hundred thousand pounds Sterg ⅌ ann: in order to support the Troops Judg’d necessary for their Defence—the Conduct of the late Commander In Chief in that Country is severely handled by many here, his Errors, contempt of Indians, ill tim’d parsimony, riguour and unfeeling Severity to those who Serv’d under him is expos’d to the publick by some very keene and able Pens[.] These who have the Interest of his Majesty’s Service and the good of the Colonies at heart ardently wish he may be succeeded by General Monckton whose superior Talents and consummate Military knowledge added fresh lustre to the Glory of the British arms at a period when their prowess and honr was thought to have arriv’d at their highest Summit, and who is universally acknowledged to be the most equal to the re-establishing the prosperity of our Colonies and restoring Peace and Tranquillity to the Fronteer Inhabitants who now Groan under a complication

of the most shocking Miseries—But I fear that G. Monckton will not easily be prevail’d on to accept of the Command as he has refus’d it once already.
I deferr’d writing you for some time in hopes that some Ship for Virginia or Maryland would Sail soon but as I cannot hear of any that will go soon I could no longer refrain from the pleasure I enjoy in writing to you therefore I send you this by a man of war for N. York.
I beg you’ll tender my Respectfull Complemts in the warmest and most obliging Terms to your Lady and Family—Capt. Wat Stewart is just arriv’d by whom I had the great pleasure to hear of your welfare that Heaven may pour down it’s choicest Blessings on you & yrs and grant the completion of your desires are the fervent wishes of him who is with the purest regard and most exalted Esteem My Dear Colo. Your Most Affecte & Most Obliged hble Servt

Robert Stewart


Please Direct for me in Lisle Street Leicester Fields.

